DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are currently pending in application 16/367,946.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to assessing valuation of an unpublished document providing experimental data related to current research work in a technical field. Each independent claim identifies the following uniquely distinct features: “a server arrangement comprising a processor communicably coupled via a data communication network with a client device, wherein the processor of the server arrangement is configured to execute machine readable instructions that cause the server arrangement to: obtain, from the client device, information pertaining to the unpublished document by executing a trusted software application that, when executed at the client device, allows a user to select the unpublished document and processes the selected unpublished document to extract the information pertaining to the unpublished document, and ontologically map the information pertaining to the unpublished document to identify relevant entities and semantic interrelationships between identified entities for the current research work in the unpublished document, wherein the information pertaining to the unpublished document comprises at least one of: an abstract of the unpublished document, a conclusion of the unpublished document, a brief note provided as an input by the user, and any set of information indicative of the entities and the semantic interrelationships between the entities as mentioned in the unpublished document, wherein the semantic interrelationships comprise: established relations, derived relations, and suggested relations between the relevant entities, and wherein the established relations are relations between the relevant entities that are present in the ontology database, the derived relations are relations between the relevant entities that are derived from other published/unpublished documents, and the suggested relations are relations between the relevant entities that are suggested based on other published/unpublished documents using a machine learning algorithm; access information about entities and semantic inter-relationships related to existing research work in the technical field from publicly accessible knowledge; compare the entities and the semantic inter-relationships related to the current research work in the unpublished document with the entities and the semantic interrelationships related to 2US 16/367,946 Response to 08 December 2021 Non-Final Office Action existing research work in the technical field to determine a novelty of the unpublished document with respect to the publicly accessible knowledge, wherein the comparison of semantic interrelationships comprises comparing each of the established relations, derived relations, and suggested relations related to the current research work with each of the each of the established relations, derived relations, and suggested relations related to existing research work in the technical field; and determine an assessment value of the unpublished document, based on the determined novelty of the unpublished document with respect to the publicly accessible knowledge, utilizing an expectation maximization algorithm, wherein the expectation maximization algorithm is an iterative algorithm generating more reliable results as a number of iterations increases.”  The closest prior art, Garner et al. (US 2004/0093331 A1), Lee et al. (US 2015/0193520 A1), Lepeltier (US 2017/0075877 A1), and Wang et al. (US 2015/0052156 A1) disclose(s) conventional systems/ methods for assessing the valuation of a document.  However, Garner,  Lee, Lepeltier, and Wang (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 16, and 20 include specific limitations for assessing valuation of an unpublished document providing experimental data related to current research work in a technical field, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 12, 2022